Citation Nr: 1219598	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to October 1, 2006 for increased compensation for a dependent spouse.


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from March 1954 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran initially requested a teleconference hearing with a Board member but subsequently withdrew the hearing request in September 2011.

The Board has not only reviewed the Veteran's physical claims file but also reviewed the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO increased the Veteran's combined disability rating to 40 percent, effective May 11, 1998, making the Veteran eligible to receive compensation for dependents.

2.  On September 1, 2006, the RO received a completed form VA Form 21-686c from the Veteran.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 2006, for the award of additional compensation for a dependent spouse are not met.  38 U.S.C.A. §§ 1115 , 5110 (West 2002); 38 C.F.R. §§ 3.4 , 3.31, 3.400, 3.401(b) (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2011).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. 
§ 5110(n) (West 2002).  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b) (2011).  

The "date of claim" for additional compensation for dependents is the date of the appellant's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110 (f), (n) (West 2002); 38 C.F.R. § 3.401(b)(1) (2011). 

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c), payment of monetary benefits based on original, reopened, or increased awards of compensation, pension or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a).

A September 1998 rating decision established a combined 40 percent evaluation for the Veteran's service-connected disabilities, effective May 11, 1998.  

The Board notes that, at the time of the September 1998 rating decision, the claims file contained a copy of the Veteran's  marriage certificate to "D."  The marriage certificate indicated that the Veteran and "D" were married in August of 1974. 

A September 1998 letter notified the Veteran of the rating decision.  Importantly, at that time, the RO informed the Veteran that his combined evaluation was 40 percent.  The letter stated that the Veteran was being paid as a single veteran with no dependents.  The letter stated that the information about the Veteran's dependents was incomplete.  The letter advised the Veteran to  complete an attached VA Form 21-4138, which was included with the letter or to call the RO with the information.  

A report of contact dated in September 1998 reflects that the Veteran called the RO to report that "D" was deceased.  

An April 2002 rating decision increased the Veteran's combined evaluation for his service-connected disabilities from 40 percent to 70  percent disabling, effective October 25, 2001.  The rating decision deferred consideration of the Veteran's claim for service connection for residuals of cerebrovascular accident pending a VA examination.  

In a May 2002 letter, the RO informed the Veteran of the April 2002 decision.  The letter advised the Veteran that he was being paid as a single veteran with no dependents.  

In November 2002, the RO issued a rating decision based upon additional medical evidence regarding claims for original and secondary service connection.  

A December 2002 letter advised the Veteran of a decision on his claim which was received in March 2001.  The letter stated that the Veteran that he was being paid as a single veteran with no dependents.  The Veteran was advised that, if he would like to claim for additional benefits for dependents, he should send the RO a VA Form 21-686c, "Declaration of Status of Dependents."  

The claims file contains a  "Declaration of Status of Dependents" form dated on August 30, 2006.  On that form, the Veteran indicated that he married "J" on June 17, 2000.  The form is date stamped as having been received by the RO on December 4, 2006. 

 In the Statement of the Case dated in June 2007, the RO determined that the Veteran's claim for a dependent spouse was received by the RO on September 1, 2006.  Accordingly, under 38 C.F.R. § 3.31, the appropriate effective date of payment of additional compensation for the Veteran's dependent spouse was October 1, 2006.  

The Veteran contends that he should be awarded compensation for his spouse from June 17, 2000, the date of their marriage.  

Regarding the possible effective dates delineated in 38 C.F.R. § 3.401(b), the date that dependency arose for the Veteran's spouse was June 17, 2000, the date that the Veteran married "J."  As noted above, under 38 C.F.R. § 3.401, the date of a claim for additional compensation for dependents is the date of marriage, if evidence is received within one year of that event.  Otherwise, the date of the claim is the date that notice is received of the dependent's existence.  Because evidence of the Veteran's marriage to "J" was not received within one year of the marriage, the appropriate date of the claim for dependency is September 1, 2006, the date that VA received the "Declaration of Status of Dependents."   The Veteran did not submit a "Declaration of Status of Dependents" or any other notice of "J's" existence prior to September 1, 2006.  Simply stated, additional VA compensation does not begin when the marriage began, it begins when the Veteran informs the VA of the marriage. 

Based on the foregoing, the Board finds that there is a preponderance of the evidence against the Veteran's claim for an effective date prior to October 1, 2006, for payment of additional compensation for a dependent spouse.  Accordingly, for the reasons set forth above, the appeal is denied.


VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The Veteran's claim for an earlier effective date stems from a notice of disagreement with the December 2006 determination by the RO.  In a June 2007 letter, the RO provided the Veteran with notice of the evidence required to establish an earlier effective date.  The letter advised the Veteran of the types of evidence that VA was responsible for obtaining and the evidence that VA would attempt to obtain on his behalf.  

Regarding the duty to assist, the RO has made reasonable efforts to assist the Veteran.  The documents submitted by the Veteran have been associated with the claims file.  The Veteran has not identified any outstanding evidence that is pertinent to the claim.  The Veteran has also indicated that he does not wish to have a hearing before the Board.    

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an effective date prior to October 1, 2006 for additional compensation for a dependent spouse is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


